*1007OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The doctrine of forum non conveniens permits a court to dismiss an action when, although it may have jurisdiction over a claim, the court determines that "in the interest of substantial justice the action should be heard in another forum” (CPLR 327). The doctrine is flexible, requiring the balancing of many factors in light of the facts and circumstances of the particular case (Banco Ambrosiano v Artoc Bank & Trust, 62 NY2d 65, 73; Silver v Great Am. Ins. Co., 29 NY2d 356, 361). This task is committed to the sound discretion of the courts below and, unless they have excluded consideration of relevant circumstances, there has been no abuse of discretion reviewable by this court (Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 479; Varkonyi v Varig, 22 NY2d 333, 337-338).
On this record, the failure of Special Term to explicitly address the issue in its written decision does not establish that the courts below refused to consider the factors relating to the availability of an alternative forum. Nor does it appear that the lower courts neglected any of the other considerations proffered by plaintiff or otherwise committed legal error.
Accordingly, there is no basis for us to disturb their decision to dismiss the action.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed, with costs, in a memorandum.